Name: Regulation (EEC) No 3173/73 of the Commission of 22 November 1973 amending Commission Regulation (EEC) No 1203/73 of 4 May 1973 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/34 Official Journal of the European Communities 23 . 11 . 73 REGULATION EEC No 3173/73 OF THE COMMISSION of 22 November 1973 amending Commission Regulation (EEC) No 1203/73 of 4 May 1973 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 ( ! ) on the Common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (2 ), and in particular Article 1 6 (4) thereof ; Whereas an error slipped into Annex V to Commis ­ sion Regulation (EEC) No 1203/73 (3 ) of 4 May 1973 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables in that of the 'Abbe Fetel ' variety of pear, was classified under an incorrect conversion factor ; whereas, the classification of this variety should therefore be modified ; Whereas, moreover, on account of the cultivation of a new variety of large dessert apple , the present list should be extended by adding the variety Karmijn de Sonnavile to Annex VII to the abovementioned Regu ­ lation ; 1 . The variety 'Abbe Fetel is removed from the second box in Annex V 'Pears' 'Variety Conversion factor' of Regulation (EEC) No 1203/73 and is added to the third box thereof after the variety 'Durondeau Butter Pear'. 2 . The variety 'Karmijn de Sonnavile' is added to the list entitled 'List of varieties of large dessert apples' in Annex VII of Regulation (EEC) No 1203/73 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall take effect from 1 November 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1973 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 1 18 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 291 , 28 . 12 . 1972, p . 147 . (3 ) OJ No L 123 , 10 . 5 . 1973 , p . 1 .